Name: Commission Regulation (EEC) No 1260/90 of 11 May 1990 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat
 Type: Regulation
 Subject Matter: economic policy;  animal product
 Date Published: nan

 15. 5 . 90 No L 124/ 15Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1260/90 of 11 May 1990 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in particular Article 5 (9) thereof, Whereas Article 5 of Regulation (EEC) No 3013/89 provides for the grant of a premium to sheepmeat pro ­ ducers ; whereas the general rules concerned are set out in Council Regulation (EEC) No 872/84 (2), as last amended by Regulation (EEC) No 1970/87 (3) ; whereas the detailed implementing rules for the grant of the premium are laid down in Commission Regulation (EEC) No 3007/84 (4), as last amended by Regulation (EEC) No 3984/89 (5), which specifies in particular the obligations to be fulfilled by recipients of the premium, and the measures applicable if they fail to do so ; Whereas Article 3 (2) of Regulation (EEC) No 3007/84 specifies the period in which applications for premiums must be lodged ; whereas, in order to render the applica ­ tion of the premium more homogeneous it is advisable that the time limit for submitting applications should expire in all Member States on 30 April after the begin ­ ning of the marketing year in respect of which they are submitted ; Whereas the requirements of sound administrative man ­ agement for the arrangements provided for in Article 5 of Regulation (EEC) No 3013/89 as a whole call for more stringent application of the checks provided for and in particular for the determination of a minimum number of holdings to be checked ; Whereas, in the light of experience gained and taking appropriate account of infringements of lesser import ­ ance, the provisions to prevent and penalize irregularities and fraud should be made more stringent ; whereas, to that end, in the case of a false declaration made deliber ­ ately or as a result of serious negligence, premium appli ­ cants should be excluded from entitlement for the marke ­ ting year following that in respect of which the false declaration is noted ; Whereas the Management Committee for Sheepmeat and Goatmeat has not delivered an opinion within the time limit set by its chairman, Article 1 Regulation (EEC) No 3007/84 is hereby amended as follows : 1 . The following second subparagraph is added to Article 3-0): 'Applications for a premium shall also give full details of the place where the flock will be located during the period of 100 days referred to in Article 2. Should that place change during that period, the producer shall be required to give prior notification to the competent authority thereof in writing.' 2 . The first subparagraph of Article 3 (2) is replaced by the following : Applications by sheepmeat and/or goatmeat producers for premiums shall be submitted to the authority designated by the Member States with responsibility for the area in which the holding is located, within a fixed period commencing on 1 November before the beginning of the marketing year and ending on 30 April following" the beginning of the marketing year in respect of which applications are submitted.' 3 . The first subparagraph of Article 5 ( 1 ) is replaced by the following : 'Before the end of the period of 100 days determined in accordance with Article 2, the competent authorities designated by the Member States shall carry out admi ­ nistrative checks, supplemented by systematic or random inspection visits, to verify the number of eligible animals stated in the application for a premium. Such inspections must in any case be carried out in relation to a minimum number of applications to be fixed in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 3013/89.' 4. Article 6 is replaced by the following : 'Article 6 1 . If the actual number of eligible animals recorded during a check provided for in Article 5 is less than that in respect of which an application for a premium has been submitted, no premium shall be paid, without prejudice to paragraphs 2, 3 and 4. 2. If the decrease in the number of animals may be attributed to natural circumstances relating to the life of the flock, the premium shall be paid for the actual number of eligible animals on condition that the (  ) OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 90, 1 . 4. 1984, p . 40 . (3) OJ No L 184, 3 . 7. 1987, p. 23. (4) OJ No L 283 , 27. 10 . 1984, p . 28 . 0 OJ No L 380, 29. 12. 1989, p . 28 . No L 124/16 Official Journal of the European Communities 15 . 5 . 90 subparagraph of Article 5 (6) of Regulation (EEC) No 3013/89 shall be the representative rate in force on the first day of the marketing year in respect of which the premium is granted. 2 . The conversion rate to be applied :  to the amount of the premium and the balance of the premium referred to in the fourth subpara ­ graph of Article 5 (6) of Regulation (EEC) No 3013/89,  to the amount of the premium and of the above ­ mentioned balance where payment is carried forward to the following marketing year,  to the amount of the deduction referred to in Article 3 of Regulation (EEC) No 872/84, shall be the representative rate in force on the last day of the marketing year in respect of which the premium is granted.' producer has so informed the competent authority in writing within 10 days following cognizance of the event in question . 3 . Where a producer is unable to comply with the undertaking provided for in Article 2 owing to force majeure, the premium shall be payable in respect of the animals eligible at the time the event constituting force majeure occurs, on condition that the producer has so informed the competent authorities in writing within 10 days following cognizance of the event in question. 4. Where the difference between the actual number of eligible animals and the number declared, where appropriate after paragraphs 2 and 3 have been applied, is 10 % or less, the premium shall be paid in respect of the number of eligible animals, reduced by three times the percentage representing that difference, provided that, in the view of the competent authority, no false declaration made deliberately or as a result of serious negligence is involved. 5. Premiums improperly paid shall be recovered, together with interest to be fixed by the Member State in respect of the period between payment of the premium and its recovery. 6 . Where paragraph 1 is applied, if the competent authority establishes that a false declaration made deli ­ berately or as a result of serious negligence is involved, the producer in question shall also be excluded from entitlement under the premium arrangements for the marketing year following that in respect of which the false declaration is established.' 5 . The second indent of Article 7 is deleted. 6. Article 9 is replaced by the following : 'Article 9 1 . The conversion rate to be applied to the amount of the payment on account referred to in the second Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from the 1991 marketing year. However, the following provisions of Regulation (EEC) No 3007/84, as amended by this Regulation, shall apply to premiums to be paid in respect of the 1990 marketing year, in respect of which applications have not yet been submitted or are still being examined :  Article 6 (2) and (3), except as regards the obligation of notification within 10 days, and Article 6 (4),  Article 7,  Article 9. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission